                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



JUDY L. ERICKSON,                                   CV 19-89-M- DLC

                     Plaintiff,
                                                          ORDER
        vs.

PROGRESSIVE DIRECT INSURANCE                                     FILED
COMPANY,
                                                                   JUL O3 2019
                     Defendant.                                 Clerk, U.S Diatrict Court
                                                                  District Of Montana
                                                                       Missoula



      Pursuant to the parties' Stipulation for Dismissal With Prejudice (Doc. 9),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VACATED

and any pending motions are DENIED as moot. The preliminary pretrial

conference set for August 15, 2019, is VACATED.

      DATED this 3rd day of July, 2019.




                                           Dana L. Christensen, Chief istrict Judge
                                           United States District Court
